Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 10/14/2022, in response to the rejection of claims 1, 6, 11-14, 21-26 from the final office action, mailed on 07/14/2022, by amending claims 1, 26 and canceling claims 21-25, is acknowledged and will be addressed below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 26 recites each of the “a lid” and “a body” two times.
The lids are different from each other or the same lid?
The bodies are different from each other or the same body?
For the purpose of examination, they will be considered each is the same components.

(2) Claim 26 further recites “a second rim for the connecting to the expansion segment”. Is it different from “a second rim to connect with a body” of the “expansion segment” or the same?
For the purpose of examination, they will be considered different components.
Further, for the purpose of clarification, it is respectfully requested to define the all four rims of claim 26 with different numbering, such as first rim, second rim, third rim, and fourth rim.

Similarly, the all three “aperture” in claim 26 are also respectfully requested to define with different numbering, such as first aperture, second aperture, and third aperture.

(2) Claim 26 further recites “a bypass valve, sand”. It is not clear what the “sand” means. For the purpose of examination, it will be examined inclusive of “a bypass valve, and”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US 20150191819, hereafter ‘819) in view of Mariner et al. (US 20100040780, hereafter ‘780) and Okura et al. (US 20150152557, hereafter ‘557).
Regarding to Claim 1, ‘819 teaches:
Vaporization apparatuses and systems, for vaporization of source reagent materials, such as liquid and solid source reagents ([0002], note the vaporization apparatus is an assembly assembled by plural components, for instance, see [0062], the claimed “A vaporizer assembly for vaporizing and delivering vaporized source material”);
The vaporizer vessel 200 includes a body 202 (Fig. 2, [0062], note a “portion” of a body can be defined as any sized portion, thus a lower portion of the body 202 of Fig. 2 can be interpreted as a first body and an upper portion of the body can be interpreted as a second body, therefore, the body 202 can be interpreted as an assembly of the multiple vessel body portions. Further Fig. 2 shows the upper portion of the body 202 has a rim opening, same as the applicants’ rim opening 217, the claimed “the vaporizer assembly comprising: a multiple-vessel body assembly having an interior volume and comprising: a first vessel body having a sidewall, a bottom opening, and an interior volume, an interior diameter, and an interior sidewall surface; a second vessel body having a sidewall, a vessel body rim opening, an interior volume, an interior diameter, and an interior sidewall surface, the interior volume of the first vessel body and the interior volume of the second vessel body defining the interior volume of the multiple-vessel body assembly”);
Fig. 2 shows the body intrinsically has a longitudinal height, therefore, each of the upper and lower body portions also has a longitudinal height (the claimed “wherein the first vessel body has a first longitudinal height and the second vessel body has a second longitudinal height, and wherein the first longitudinal height, the second longitudinal height”);
Fig. 2 shows a base at the bottom of the body 202, and the base closes the bottom opening of the lower body portion of the body 202 (the claimed “a base member disposed under and closing the bottom opening of the first vessel body”);
Lid 204 ([0062], note Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body 202, the claimed “and a lid member disposed on the vessel body rim opening of the second vessel body”);
An inlet port 206 configured to receive a flow of a carrier gas, and an outlet port 208 that may produce a mixture of carrier gas and reagent vapor ([0062], the claimed “a gas inlet and a gas outlet arranged in fluid communication with the interior volume of the multiple-vessel body assembly, the gas inlet being adapted to supply a carrier gas to the interior volume of the multiple-vessel body assembly”);
A plurality of reagent support trays 210, 220, 230, and 240 received within the vaporizer vessel 200 ([0064]), and channels exist to facilitate the flow of gas between the plurality of reagent support trays 210, 220, 230, and 240 within the vaporizer vessel 200 ([0065], the claimed “and a plurality of vented support trays with tray circumferential sidewalls disposed within the interior volume of the multiple-vessel body assembly”); 
Reagent support trays 210 and 220, which are positioned at a lowermost end of a stack of the plurality of reagent support trays 210, 220, 230, and 240 in the example of FIG. 2, have a first depth 241 that is greater than a second depth 243 of reagent support trays 230 and 240 ([0064], note the 241, 243 are typo of “243, 241” respectively. Further note a group of the trays 210, 220 can be interpreted as a first set and a group of the trays 230, 240 can be interpreted as a second set, thus the first body portion surrounds the first set, and the second body portion surrounds the second set. Lastly, Fig. 1 shows the trays are in contact with the body, thus each tray group is in contact with each of the first and second body portions, the claimed “the plurality of vented support trays including a first set of trays disposed within the first vessel body in contact with the first vessel body interior diameter and under a second set of trays that are disposed within the second vessel body in contact with the second vessel body interior diameter, wherein each of the first set of trays have a first tray sidewall height greater than a second tray sidewall height of the second set of trays”);
Source reagent material is provided in a plurality of stackable reagent support trays included in a stack of reagent support trays received in a vaporizer vessel ([0133]), and the flow of carrier gas 107 received via the inlet port 106 is conducted downward to a bottom of the enclosed interior volume 105 via a downtube 150. The downtube 150 enables the flow of carrier gas 107 to be introduced below a lowermost of the plurality of reagent support trays 110, 120, 130, and 140, thereby facilitating interaction of the flow of carrier gas 107 with contents of each of the plurality of reagent support trays 110, 120, 130, and 140 as the heated carrier gas expands and migrates upward toward the outlet port 108 ([0050], the claimed “the plurality of the vented support trays adapted to support a vaporizable source material in a flow path extending between the gas inlet and the gas outlet and to allow the carrier gas to flow through the interior volume”);
Heat is applied to the vaporizer vessel to heat the source reagent material and gas within the vaporizer vessel ([0014]), and the downtube 150 enables the flow of carrier gas 107 to be introduced below a lowermost of the plurality of reagent support trays 110, 120, 130, and 140, thereby facilitating interaction of the flow of carrier gas 107 with contents of each of the plurality of reagent support trays 110, 120, 130, and 140 as the heated carrier gas expands and migrates upward toward the outlet port 108 ([0050], note see also “to further promote interaction between the carrier gas and the source reagent material 101 within the plurality of reagent support trays”, [0050], the claimed “wherein the carrier gas is heated to assist in the vaporization of the vaporizable source materials within the vented support trays when the carrier gas is contacted to the vaporizable source material”);
Fig. 2 shows two trays 210 and 220 each having a depth 243, and two trays 230, 240 each having a depth 241 (note as discussed in above, in Fig. 2, the examiner considers a group of the trays 210, 220 can be interpreted as a first set and a group of the trays 230, 240 can be interpreted as a second set, the claimed “a number of first set of trays, a number of the second set of trays, and the first tray sidewall height, the second tray sidewall height”).

As discussed in above, the body 202 of Fig. 2 is interpreted as a multiple-vessel body assembly assembled by the first and second body portions, and Fig. 2 shows the upper body portion of the body 202, which is defined as the second body, has a rim opening to be connected with the lid 204. However, because the body 202 is a single unitary body, the lower body portion, which is defined as the first body, does not have a rim opening, thus, ‘819 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a multiple-vessel body assembly having an interior volume and comprising: a first vessel body having a sidewall, a vessel body rim opening, a bottom opening, and an interior volume, an interior diameter, and an interior sidewall surface; a second vessel body having a sidewall, a vessel body rim opening, a bottom rim, an interior volume, an interior diameter, and an interior sidewall surface, wherein the bottom rim of the second vessel body is longitudinally attached to the vessel body rim opening of the first vessel body, the interior volume of the first vessel body and the interior volume of the second vessel body defining the interior volume of the multiple-vessel body assembly,
(1B) wherein the first vessel body has a first longitudinal height and the second vessel body has a second longitudinal height, and wherein the first longitudinal height is greater than the second longitudinal height,
(1C) a bypass valve,
(1D) a number of first set of trays is greater than a number of the second set of trays, and the first tray sidewall height is at least 3 times the second tray sidewall height.

In regards to the undisclosed limitation of (1A):
‘780 is analogous art in the field of deposition on substrates ([0002]). ‘780 teaches an assembly of bodies 210a and 210b joined end to end (Fig. 2A, [0035], note Fig. 2A shows each body has a rim to be coupled each other).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the body 202 of ‘819 to be an end-to-end removable assembly of individual bodies, by simply adding a rim to each body portion of the body 202 of ‘819, thus the imported rims of the lower and upper portions of the body are coupled each other, for the purpose of advantageously providing flexibility of tray holding capability and easy maintenance and replacement of the trays. Further, MPEP clearly guides making integral from plural piece or making separable from one piece is an obvious matter, see MPEP 2144.04, therefore, when the single body is modified to have multiple body pieces, it is obvious to have proper connecting structure of ‘780, for the purpose of easily assembling or disassembling the multiple body pieces, depending on any desired number of body pieces.

In case the applicants argue that the body 202 of ‘818 is a single unitary body, thus ‘818 does not teach the “multiple-vessel body assembly” of Claim 1,
By teaching of ‘780, the body 202 of ‘819 is modified to be an assembly of individually separable multiple bodies, therefore, the limitation is clearly taught by ‘819 and ‘780, together.

Still furthermore, regardless of the teaching of ‘780, the examiner considers obviousness rejection based on ‘819 only is still clearly applicable, because ‘819 itself clearly teaches a body having a rim and the body surrounds the trays.
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the body of ‘819 then have attached the duplicated body, to the existing body of ‘819 by connecting the rims of each body, for the purpose of extending tray holding capability, thus increasing manufacturing throughput. Further, MPEP clearly guides duplication of parts is an obvious matter, see MPEP 2144.04

In regards to the undisclosed limitation of the (1B):
‘780 teaches the end-to-end removable assembly of individual bodies 210 to form a containment vessel assembly with a length which can be varied as desired ([0034]). Further, as discussed in the claim 1 rejection above, the examiner clearly defines each body portion surrounds each tray group. Because the trays 210 and 220 of the first set have a height greater than height of the trays 230 and 240 of the second set, the first body portion surrounding the first set would have a height greater than a height of the second body portion surrounding the second set.
Consequently, when the body 202 of ‘819 is modified to have individually separable body pieces, the first individual body surrounding the first set of trays obviously has a greater height in a longitudinal direction than the second individual body surrounding the second set of trays. Emphasized again, when the single body of ‘819 is modified to have two individually separable bodies, a proper size for each body would have obviously selected for the purpose of advantageously providing flexibility of tray holding capability and easy maintenance and replacement of the trays. MPEP clearly guides change in size is an obvious matter, see MPEP 2144.04

In regards to the undisclosed limitation of the (1C):
‘557 is analogous art in the field of film forming device (title). ‘557 teaches Further, the raw material container 60 includes a gas introduction pipe 62 as a gas inlet, a gas discharge pipe 63 as a gas outlet, and a bypass pipe 64 used in a purge processing. The gas introduction pipe 62 is connected to the carrier gas supply pipe 52. The gas discharge pipe 63 is connected to a raw material gas supply pipe 71 to be described later. A valve 65 is provided in the gas introduction pipe 62. A valve 66 is installed in the gas discharge pipe 63. A valve 67 is installed in the bypass pipe 64 (Fig. 2, [0038], note the valve 67 is a bypass valve).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a bypass valve, into the apparatus of ‘819, for the purpose of performing purging process, thus removing residue in the supply line during the maintenance period.

In regards to the undisclosed limitation of the (1D):
‘819 further clearly teaches Although both FIGS. 1 and 2 depict the use of four reagent support trays, embodiments according to the present disclosure are not limited to using a particular number of reagent support trays that may be received within a particular vaporizer vessel 100 (FIG. 1) or 200 (FIG. 2) ([0063]), and FIGS. 15-20 are side cutaway views of particular illustrative embodiments of combinations of reagent support trays having same or different dimensions combined in a stack of reagent support trays to be deployed in a vaporizer vessel ([0111], note specifically see Fig. 19), and thus, any combination of trays in number, height, and feature may be used based on the application, size of the vaporizer vessel, availability of source material, desired proportions of source materials to be included in a gas mixture, etc., without limitation ([0114], thus the number, position, and height are result effective variables, in other words, obvious variants to control the holding capability).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have set forth the number of each set of the trays and the each side wall height, as claimed, for the purpose of performing a process based on a desired application, size of the vaporizer vessel, availability of source material, desired proportions of source materials to be included in a gas mixture, etc., and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.
Further, when ‘819 is modified to adjust the tray number and tray sidewall height as claimed, the vaporizer assembly would have a utilization percentage of about 90%, see the 112 rejection above. 

Regarding to Claim 26, ‘819, ‘780 and ‘557, together, teach:
The vaporizer vessel 200 includes a body 202 (Fig. 2 of ‘819, [0062], the claimed “An ampoule vaporizer”);
Fig. 2 of ‘819 shows the upper portion of the body 202 has a rim opening, same as the applicants’ rim opening 217, and Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body. Further, as discussed in the claim 1 rejection with teaching of ‘780 above, the body 202 of ‘819 can be modified to have at least two pieces and the multiple body pieces are connected by the rims at the connection. In this case, the upper body piece connected with the lid corresponds to an expansion segment and the lower body piece connected with the upper body piece corresponds to a body. Further, the plural trays 210-240 of ‘819 are hold inside the multiple body piece, thus the volume corresponds to a bore formed by connecting the multiple body pieces (the claimed “comprising: a first end having a first rim to connect with a lid of the ampoule vaporizer; a second end opposite the first end, the second end comprising a second rim to connect with a body of the ampoule vaporizer; and a bore connecting an aperture at the first end to an aperture at the second end, wherein the bore is configured to hold trays of sublimatable material”);
Lid 204 of ‘819 ([0062], note Fig. 1 shows the lid is disposed on the rim opening of the upper portion of the body 202, thus the edge of the lid is a rim), and an inlet port 206 configured to receive a flow of a carrier gas, and an outlet port 208 that may produce a mixture of carrier gas and reagent vapor ([0062]), and as discussed in the claim 1 rejection with teaching of ‘557 above, the body of ‘819 has a bypass valve, the claimed “a lid comprising a gas inlet, a gas outlet, a bypass valve, sand a rim for connecting to the expansion segment”);
As discussed in the claim 26 rejection above, the lower body piece connected to the upper body piece via the rims corresponds to the applicants’ body connected to the expansion segment (the claimed “a body comprising an internal volume with a second aperture and a second rim for connecting to the expansion segment”);
Fig. 2 of ‘819 shows two trays 210 and 220 each having a depth 243, and two trays 230, 240 each having a depth 241 (the claimed “a first plurality of trays of a first height to hold sublimatable material; and a second plurality of trays of a second height to hold sublimatable material”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘819, ‘780 and ‘557, as being applied to Claim 1 rejection above, further in view of Birtcher et al. (US 20080092816, hereafter ‘816).
Regarding to Claim 6,
‘819 teaches a gasket (not shown in FIG.1) may be used to provide a seal between, for example, edges 116 and 125, to further seal the subjacent volume 117 (Fig. 1, [0055], note the seal is clearly applicable to Fig. 2, the claimed “wherein at least one vented support tray is disposed near the base member and includes, disposed about an outer surface of the at least one vented support tray”).

‘819, ‘780 and ‘557 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein at least one vented support tray is disposed near the base member and includes an O-ring disposed about an outer surface of the at least one support tray.

‘816 is analogous art in the field of source container (abstract). ‘816 teaches Seals 13 and 15 which may be a seal, o-ring, gasket, insert or the like may be used ([0028]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an O-ring, instead of gasket, for its suitability as a sealing member, with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘819, ‘780 and ‘557, as being applied to Claim 1 rejection above, further in view of Sasagawa (US 20140174955, hereafter ‘955), Komino et al. (US 20100200566, hereafter ‘566), and Elsayed-Ali et al. (US 20040076755, hereafter ‘755).
Regarding to Claims 11-14,
‘819 teaches each of the reagent support trays may include one or more gas flow openings configured to redirect a flow of a gas ([0133], the claimed “wherein each of the vented support trays”).

‘819, ‘780 and ‘557 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 11: wherein each of the vented support trays includes an anti-corrosion coating selected from the group consisting of metal oxides, metal nitrides, metal carbides, and combinations of these films layered together.
Claim 12: wherein the anti-corrosion layer of metal oxide is aluminum oxide.
Claim 13: wherein the anti-corrosion layer of metal nitride is aluminum nitride.
Claim 14: wherein the anti-corrosion layer of metal oxide is silicon dioxide.

‘955 is analogous art in the field of deposition ([0003]). ‘955 teaches the inner surface of the canister should be inert to the solid phase gas source. In some implementations, the material can be coated with the chemical resistant material. Examples of coatings include, aluminum oxide (Al2O3) spray ([0041]).

‘566 is analogous art in the field of deposition ([0001]). ‘566 teaches it is possible to maintain the corrosion resistance property by coating, a coating material in this case is preferably, alumina (Al2O3), SiC, AlN, Si3N4 or Y2O3 and the like ([0062]).

‘755 is analogous art in the field of deposition ([0003]). ‘755 teaches the inventive methods increase the corrosion resistance of components having interior surfaces by coating the inside surface of the component with SiO2 (silicon dioxide or silica) ([0062]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coated the trays of ‘819, with a coating of Al2O3, AlN, SiO2, for the purpose of providing chemical resistance, such as corrosion resistance.

Response to Arguments
Applicants’ arguments filed on 10/14/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the 35USC103 rejection of Claim 1, the applicants repeat the same arguments, as filed on the previous remarks, thus the examiner maintains the same responses and is omitted in this OA.

The applicants argue that the Office Action argues that The cited references do not teach or suggest "the first tray sidewall height is at least 3 times the second tray sidewall height.", because the applicants’ unexpected efficiency provides a clear benefit in the efficient use of precursor materials for vapor deposition. Accordingly, the subject matter of claim 1 provides benefits not found in the cited references, see page 8 to the half of page 9.
The argument is found not persuasive.
The examiner maintains the cited references would have clearly set forth obviousness, as clearly discussed in the rejection above.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991), See also MPEP 2144. IV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718